Exhibit 10.3

 

 

RESTORATION HARDWARE, INC.
DIRECTOR FEE OPTION GRANT PROGRAM
NOTICE OF GRANT OF STOCK OPTION

 

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of Common Stock of Restoration Hardware, Inc. (the “Corporation”):

 

Optionee:

 

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

 

 

Exercise Price:

 

$

 

 

 

 

 

 

Number of Option Shares:

 

 

 

 

 

 

 

Expiration Date:

 

 

 

 

 

 

 

Type of Option:

 

Non-Statutory Option

 

 

Exercise Schedule:  The Option shall become exercisable for one-twelfth (1/12)
of the Option Shares upon Optionee’s completion of each one (1) month of Service
measured from and after the Vesting Commencement Date, with the first such
installment to become exercisable on the first month anniversary of the Vesting
Commencement Date.  In no event shall the Option become exercisable for any
additional Option Shares after Optionee’s cessation of Service.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Restoration Hardware, Inc. 1998 Stock Incentive
Plan Amended and Restated on October 9, 2002 (the “Plan”) and more specifically
the terms of the Director Fee Option Grant Program under the Plan.  Optionee
further agrees to be bound by the terms of the Plan and the terms of the Option
as set forth in the Stock Option Agreement attached hereto as Exhibit A.  A copy
of the Plan is available upon request made to the Secretary of the Corporation
at the Corporation’s principal offices.

 

No Service Contract.  Nothing in this notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation or of Optionee, which rights
are hereby expressly reserved by each, to terminate Optionee’s Service at any
time, provided such termination is otherwise allowable under the law.

 

--------------------------------------------------------------------------------


 

Definitions.  All capitalized terms in this notice shall have the meaning
assigned to them in this notice or in the attached Stock Option Agreement.

 

DATED:                                      , 200 

 

 

RESTORATION HARDWARE, INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Optionee

 

 

 

Address:

 

 

 

 

 

 

ATTACHMENTS

Exhibit A - Stock Option Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTORATION HARDWARE, INC.
STOCK OPTION AGREEMENT

 

 

 

RECITALS

 


A.    THE BOARD HAS ADOPTED THE PLAN FOR THE PURPOSE OF RETAINING THE SERVICES
OF SELECTED EMPLOYEES, NON-EMPLOYEE MEMBERS OF THE BOARD OR OF THE BOARD OF
DIRECTORS OF ANY PARENT OR SUBSIDIARY AND CONSULTANTS AND OTHER INDEPENDENT
ADVISORS WHO PROVIDE SERVICES TO THE CORPORATION (OR ANY PARENT OR SUBSIDIARY).


 


B.    OPTIONEE IS TO RENDER VALUABLE SERVICES TO THE CORPORATION, AND THIS
AGREEMENT IS EXECUTED PURSUANT TO, AND IS INTENDED TO CARRY OUT THE PURPOSES OF,
THE PLAN IN CONNECTION WITH THE CORPORATION’S GRANT OF AN OPTION TO OPTIONEE.


 


C.    ALL CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE MEANING ASSIGNED TO
THEM IN THE ATTACHED APPENDIX.


 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.     GRANT OF OPTION.  THE CORPORATION HEREBY GRANTS TO OPTIONEE, AS OF THE
GRANT DATE, AN OPTION TO PURCHASE UP TO THE NUMBER OF OPTION SHARES SPECIFIED IN
THE GRANT NOTICE.  THE OPTION SHARES SHALL BE PURCHASABLE FROM TIME TO TIME
DURING THE OPTION TERM SPECIFIED IN PARAGRAPH 2 BELOW AT THE EXERCISE PRICE.


 


2.     OPTION TERM.  THIS OPTION SHALL HAVE A MAXIMUM TERM OF TEN (10) YEARS
MEASURED FROM THE GRANT DATE AND SHALL ACCORDINGLY EXPIRE AT THE CLOSE OF
BUSINESS ON THE EXPIRATION DATE, UNLESS SOONER TERMINATED IN ACCORDANCE WITH
PARAGRAPH 5 OR 6 BELOW.


 


3.     LIMITED TRANSFERABILITY.  THIS OPTION SHALL BE NEITHER TRANSFERABLE NOR
ASSIGNABLE BY OPTIONEE OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION FOLLOWING OPTIONEE’S DEATH AND MAY BE EXERCISED, DURING OPTIONEE’S
LIFETIME, ONLY BY OPTIONEE.  HOWEVER, BECAUSE THIS OPTION IS DESIGNATED A
NON-STATUTORY OPTION IN THE GRANT NOTICE, THIS OPTION MAY, IN CONNECTION WITH
THE OPTIONEE’S ESTATE PLAN, BE ASSIGNED IN WHOLE OR IN PART DURING OPTIONEE’S
LIFETIME TO ONE OR MORE MEMBERS OF THE OPTIONEE’S IMMEDIATE FAMILY OR TO A TRUST
ESTABLISHED FOR THE EXCLUSIVE BENEFIT OF THE OPTIONEE AND/OR ONE OR MORE SUCH
FAMILY MEMBERS.  THE ASSIGNED PORTION SHALL BE EXERCISABLE ONLY BY THE PERSON OR
PERSONS WHO ACQUIRE A PROPRIETARY INTEREST IN THE OPTION PURSUANT TO SUCH
ASSIGNMENT.  THE TERMS APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE SAME AS
THOSE IN EFFECT FOR THIS OPTION IMMEDIATELY PRIOR TO SUCH ASSIGNMENT.


 


4.     DATE OF EXERCISE.  THIS OPTION SHALL BECOME EXERCISABLE FOR THE OPTION
SHARES IN ONE OR MORE INSTALLMENTS AS SPECIFIED IN THE GRANT NOTICE.  AS THE
OPTION BECOMES EXERCISABLE FOR SUCH INSTALLMENTS, THOSE INSTALLMENTS SHALL
ACCUMULATE AND THE

 

--------------------------------------------------------------------------------


 


OPTION SHALL REMAIN EXERCISABLE FOR THE ACCUMULATED INSTALLMENTS UNTIL THE
EXPIRATION DATE OR SOONER TERMINATION OF THE OPTION TERM UNDER PARAGRAPH 5 OR 6
BELOW.


 


5.     CESSATION OF SERVICE.  THE OPTION TERM SPECIFIED IN PARAGRAPH 2 ABOVE
SHALL TERMINATE (AND THIS OPTION SHALL CEASE TO BE OUTSTANDING) PRIOR TO THE
EXPIRATION DATE SHOULD ANY OF THE FOLLOWING PROVISIONS BECOME APPLICABLE:


 


(A) SHOULD OPTIONEE CEASE TO REMAIN IN SERVICE FOR ANY REASON WHILE THIS OPTION
IS OUTSTANDING, THEN THE PERIOD FOR EXERCISING THIS OPTION SHALL BE REDUCED TO A
THREE (3)-YEAR PERIOD COMMENCING WITH THE DATE OF SUCH CESSATION OF SERVICE, BUT
IN NO EVENT SHALL THIS OPTION BE EXERCISABLE AT ANY TIME AFTER THE EXPIRATION
DATE.


 


(B) SHOULD OPTIONEE CEASE SERVICE BY REASON OF DEATH WHILE THIS OPTION IS
OUTSTANDING, THEN ALL SHARES AT THE TIME SUBJECT TO THE OPTION SHALL IMMEDIATELY
VEST SO THAT THE PERSONAL REPRESENTATIVE OF OPTIONEE’S ESTATE OR THE PERSON OR
PERSONS TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO OPTIONEE’S WILL OR IN
ACCORDANCE WITH THE LAWS OF INHERITANCE SHALL HAVE THE RIGHT TO EXERCISE THIS
OPTION FOR ANY OR ALL OF THE OPTION SHARES AS FULLY VESTED SHARES OF COMMON
STOCK.  SUCH RIGHT SHALL LAPSE, AND THIS OPTION SHALL CEASE TO BE OUTSTANDING,
UPON THE EARLIER OF (I) THE EXPIRATION OF THE THREE (3)-YEAR PERIOD MEASURED
FROM THE DATE OF OPTIONEE’S DEATH OR (II) THE EXPIRATION DATE.


 


(C) SHOULD OPTIONEE CEASE SERVICE BY REASON OF PERMANENT DISABILITY WHILE THIS
OPTION IS OUTSTANDING, THEN ALL SHARES AT THE TIME SUBJECT TO THE OPTION SHALL
IMMEDIATELY VEST SO THAT OPTIONEE SHALL HAVE THE RIGHT TO EXERCISE THE OPTION
FOR ANY OR ALL OF THE OPTION SHARES AS FULLY VESTED SHARES OF COMMON STOCK. 
SUCH RIGHT SHALL LAPSE, AND THIS OPTION SHALL CEASE TO BE OUTSTANDING, UPON THE
EARLIER OF (I) THE EXPIRATION OF THE THREE (3)-YEAR PERIOD MEASURED FROM THE
DATE OF OPTIONEE’S CESSATION OF SERVICE OR (II) THE EXPIRATION DATE.


 


(D) DURING THE LIMITED PERIOD OF POST-SERVICE EXERCISABILITY, THIS OPTION MAY
NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN THE NUMBER OF VESTED OPTION
SHARES FOR WHICH THE OPTION IS EXERCISABLE AT THE TIME OF OPTIONEE’S CESSATION
OF SERVICE EXCEPT AS PROVIDED IN (B) AND (C) ABOVE.  UPON THE EXPIRATION OF SUCH
LIMITED EXERCISE PERIOD OR (IF EARLIER) UPON THE EXPIRATION DATE, THIS OPTION
SHALL TERMINATE AND CEASE TO BE OUTSTANDING FOR ANY OTHERWISE EXERCISABLE OPTION
SHARES FOR WHICH THE OPTION HAS NOT BEEN EXERCISED.  HOWEVER, THIS OPTION SHALL,
IMMEDIATELY UPON OPTIONEE’S CESSATION OF SERVICE FOR ANY REASON, TERMINATE AND
CEASE TO BE OUTSTANDING WITH RESPECT TO ANY OPTION SHARES FOR WHICH THIS OPTION
IS NOT OTHERWISE AT THAT TIME EXERCISABLE FOR VESTED SHARES EXCEPT AS PROVIDED
IN (B) AND (C) ABOVE.


 


6.     SPECIAL ACCELERATION OF OPTION IN THE EVENT OF A CHANGE IN CONTROL.


 


(A) IN THE EVENT OF ANY CHANGE IN CONTROL WHILE THE OPTIONEE REMAINS A BOARD
MEMBER, THIS OPTION, TO THE EXTENT OUTSTANDING AT THE TIME OF SUCH CHANGE IN
CONTROL TRANSACTION BUT NOT OTHERWISE FULLY EXERCISABLE, SHALL AUTOMATICALLY


 

--------------------------------------------------------------------------------


 


ACCELERATE SO THAT THIS OPTION SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF
SUCH CHANGE IN CONTROL, BECOME EXERCISABLE FOR ALL OF THE OPTION SHARES AT THE
TIME SUBJECT TO THIS OPTION AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE OPTION
SHARES AS FULLY VESTED SHARES OF COMMON STOCK.


 


(B) IMMEDIATELY FOLLOWING THE CHANGE IN CONTROL, THIS OPTION SHALL TERMINATE AND
CEASE TO BE OUTSTANDING, EXCEPT TO THE EXTENT ASSUMED BY THE SUCCESSOR
CORPORATION (OR PARENT THEREOF) OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT
PURSUANT TO THE TERMS OF THE CHANGE IN CONTROL TRANSACTION.


 


(C) IF THIS OPTION IS ASSUMED IN CONNECTION WITH A CHANGE IN CONTROL (OR
OTHERWISE CONTINUED IN FULL FORCE AND EFFECT), THEN THIS OPTION SHALL BE
APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CHANGE IN CONTROL, TO APPLY TO
THE NUMBER AND CLASS OF SECURITIES OR OTHER PROPERTY WHICH WOULD HAVE BEEN
ISSUABLE TO OPTIONEE IN CONSUMMATION OF SUCH CHANGE IN CONTROL HAD THE OPTION
BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL, AND APPROPRIATE
ADJUSTMENTS SHALL ALSO BE MADE TO THE EXERCISE PRICE, PROVIDED THE AGGREGATE
EXERCISE PRICE SHALL REMAIN THE SAME.


 


(D) THIS AGREEMENT SHALL NOT IN ANY WAY AFFECT THE RIGHT OF THE CORPORATION TO
ADJUST, RECLASSIFY, REORGANIZE OR OTHERWISE CHANGE ITS CAPITAL OR BUSINESS
STRUCTURE OR TO MERGE, CONSOLIDATE, DISSOLVE, LIQUIDATE OR SELL OR TRANSFER ALL
OR ANY PART OF ITS BUSINESS OR ASSETS.


 


7.     HOSTILE TAKE-OVER


 

Upon the occurrence of a Hostile Take-Over, Optionee shall have a thirty
(30)-day period in which to surrender this option to the Corporation.  Optionee
shall in return be entitled to a cash distribution from the Corporation in an
amount equal to the excess of (i) the Take-Over Price of the shares of Common
Stock at the time subject to this option (whether or not Optionee is otherwise
at the time vested in those shares) over (ii) the aggregate Exercise Price
payable for such shares.  Such cash distribution shall be paid within five (5)
days following the surrender of the option to the Corporation.  No approval or
consent of the Board or the Plan Administrator shall be required in connection
with such option surrender and cash distribution.

 


8.     ADJUSTMENT IN OPTION SHARES.


 

Should any change be made to Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
(i) the total number and/or class of securities subject to this option and
(ii) the Exercise Price in order to reflect such change and thereby preclude a
dilution or enlargement of benefits hereunder.

 


9.     STOCKHOLDER RIGHTS.  THE HOLDER OF THIS OPTION SHALL NOT HAVE ANY
STOCKHOLDER RIGHTS WITH RESPECT TO THE OPTION SHARES UNTIL SUCH PERSON SHALL
HAVE

 

--------------------------------------------------------------------------------


 


EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND BECOME A HOLDER OF RECORD OF
THE PURCHASED SHARES.


 


10.   MANNER OF EXERCISING OPTION.


 


(A) IN ORDER TO EXERCISE THIS OPTION WITH RESPECT TO ALL OR ANY PART OF THE
OPTION SHARES FOR WHICH THIS OPTION IS AT THE TIME EXERCISABLE, OPTIONEE (OR ANY
OTHER PERSON OR PERSONS EXERCISING THE OPTION) MUST TAKE THE FOLLOWING ACTIONS:


 

(I)            EXECUTE AND DELIVER TO THE CORPORATION A NOTICE OF EXERCISE FOR
THE OPTION SHARES FOR WHICH THE OPTION IS EXERCISED;

 

(II)           PAY THE AGGREGATE EXERCISE PRICE FOR THE PURCHASED SHARES IN ONE
OR MORE OF THE FOLLOWING FORMS, SUBJECT TO APPLICABLE LAWS:

 

(A) CASH OR CHECK MADE PAYABLE TO THE CORPORATION; OR

 

(B) SHARES OF COMMON STOCK HELD BY OPTIONEE (OR ANY OTHER PERSON OR PERSONS
EXERCISING THE OPTION) FOR THE REQUISITE PERIOD NECESSARY TO AVOID A CHARGE TO
THE CORPORATION’S EARNINGS FOR FINANCIAL REPORTING PURPOSES AND VALUED AT THEIR
FAIR MARKET VALUE ON THE EXERCISE DATE; OR

 

(C) THROUGH A SPECIAL SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH OPTIONEE
(OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) SHALL CONCURRENTLY
PROVIDE IRREVOCABLE INSTRUCTIONS (I) TO A CORPORATION-DESIGNATED BROKERAGE FIRM
TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO THE
CORPORATION, OUT OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE,
SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED
SHARES PLUS ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES
REQUIRED TO BE WITHHELD BY THE CORPORATION BY REASON OF SUCH EXERCISE AND
(II) TO THE CORPORATION TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES
DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise;

 

(III)          FURNISH TO THE CORPORATION APPROPRIATE DOCUMENTATION THAT THE
PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN OPTIONEE) HAVE THE RIGHT
TO EXERCISE THIS OPTION; AND

 

(IV)          MAKE APPROPRIATE ARRANGEMENTS WITH THE CORPORATION FOR THE
SATISFACTION OF ALL FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX
WITHHOLDING REQUIREMENTS APPLICABLE TO THE OPTION EXERCISE.

 


(B) AS SOON AS PRACTICAL AFTER THE EXERCISE DATE, THE CORPORATION SHALL ISSUE TO
OR ON BEHALF OF OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THIS


 

--------------------------------------------------------------------------------


 

option) a certificate for the purchased Option Shares, with the appropriate
legends, if any, affixed thereto.

 


(C) IN NO EVENT MAY THIS OPTION BE EXERCISED FOR ANY FRACTIONAL SHARES OF COMMON
STOCK.


 


11.   COMPLIANCE WITH LAWS AND REGULATIONS.


 


(A) THE EXERCISE OF THIS OPTION AND THE ISSUANCE OF THE OPTION SHARES UPON SUCH
EXERCISE SHALL BE SUBJECT TO COMPLIANCE BY THE CORPORATION AND OPTIONEE WITH ALL
APPLICABLE REQUIREMENTS OF LAW RELATING THERETO AND WITH ALL APPLICABLE
REGULATIONS OF ANY STOCK EXCHANGE (OR THE NASDAQ NATIONAL MARKET, IF APPLICABLE)
ON WHICH COMMON STOCK MAY BE LISTED FOR TRADING AT THE TIME OF SUCH EXERCISE AND
ISSUANCE.


 


(B) THE INABILITY OF THE CORPORATION TO OBTAIN APPROVAL FROM ANY REGULATORY BODY
HAVING AUTHORITY DEEMED BY THE CORPORATION TO BE NECESSARY TO THE LAWFUL
ISSUANCE AND SALE OF ANY COMMON STOCK PURSUANT TO THIS OPTION SHALL RELIEVE THE
CORPORATION OF ANY LIABILITY WITH RESPECT TO THE NON-ISSUANCE OR SALE OF COMMON
STOCK AS TO WHICH SUCH APPROVAL SHALL NOT HAVE BEEN OBTAINED.  THE CORPORATION,
HOWEVER, SHALL USE ITS BEST EFFORTS TO OBTAIN ALL SUCH APPROVALS.


 


12.   SUCCESSORS AND ASSIGNS.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
PARAGRAPHS 3 AND 6 ABOVE, THE PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON, THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS
AND OPTIONEE, OPTIONEE’S ASSIGNS AND THE LEGAL REPRESENTATIVES, HEIRS AND
LEGATEES OF OPTIONEE’S ESTATE.


 


13.   NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO THE CORPORATION
UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND ADDRESSED TO THE
CORPORATION AT ITS PRINCIPAL CORPORATE OFFICES.  ANY NOTICE REQUIRED TO BE GIVEN
OR DELIVERED TO OPTIONEE SHALL BE IN WRITING AND ADDRESSED TO OPTIONEE AT THE
ADDRESS INDICATED BELOW OPTIONEE’S SIGNATURE LINE ON THE GRANT NOTICE.  ALL
NOTICES SHALL BE DEEMED EFFECTIVE UPON PERSONAL DELIVERY OR UPON DEPOSIT IN THE
U.S. MAIL, POSTAGE PREPAID AND PROPERLY ADDRESSED TO THE PARTY TO BE NOTIFIED.


 


14.   CONSTRUCTION.  THIS AGREEMENT AND THE OPTION EVIDENCED HEREBY ARE MADE AND
GRANTED PURSUANT TO THE PLAN AND ARE IN ALL RESPECTS LIMITED BY AND SUBJECT TO
THE TERMS OF THE PLAN.  ALL DECISIONS OF THE PLAN ADMINISTRATOR WITH RESPECT TO
ANY QUESTION OR ISSUE ARISING UNDER THE PLAN OR THIS AGREEMENT SHALL BE
CONCLUSIVE AND BINDING ON ALL PERSONS HAVING AN INTEREST IN THIS OPTION.  FOR
PURPOSES OF THIS AGREEMENT, WHENEVER THE CONTEXT REQUIRES, THE SINGULAR NUMBER
SHALL INCLUDE THE PLURAL, AND VICE VERSA.


 


15.   GOVERNING LAW.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.


 


16.   EXCESS SHARES.  IF THE OPTION SHARES COVERED BY THIS AGREEMENT EXCEED, AS
OF THE GRANT DATE, THE NUMBER OF SHARES OF COMMON STOCK WHICH MAY WITHOUT

 

--------------------------------------------------------------------------------


 


STOCKHOLDER APPROVAL BE ISSUED UNDER THE PLAN, THEN THIS OPTION SHALL BE VOID
WITH RESPECT TO THOSE EXCESS SHARES, UNLESS STOCKHOLDER APPROVAL OF AN AMENDMENT
SUFFICIENTLY INCREASING THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UNDER THE
PLAN IS OBTAINED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN.

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.            Agreement shall mean this Stock Option Agreement.

 

B.            Applicable Laws shall mean the legal requirements relating to the
administration of stock option plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the rules
of any foreign jurisdiction applicable to the granting of stock options and the
issuance of shares of Common Stock to residents therein.

 

C.            Board shall mean the Corporation’s Board of Directors.

 

D.            Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:

 

(i)            A merger or consolidation in which securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction; or

 

(ii)           The sale, transfer or other disposition of all or substantially
all of the Corporation’s assets in complete liquidation or dissolution of the
Corporation; or

 

(iii)          The acquisition, directly or indirectly, by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation) of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s stockholders; or

 

(iv)          A change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 

E.             Code shall mean the Internal Revenue Code of 1986, as amended.

 

A-1

--------------------------------------------------------------------------------


 

F.             Common Stock shall mean shares of the Corporation’s common stock.

 

G.            Corporation shall mean Restoration Hardware, Inc., a Delaware
corporation.

 

H.            Exercise Date shall mean the date on which the option shall have
been exercised in accordance with Paragraph 10 of the Agreement.

 

I.              Exercise Price shall mean the exercise price per Option Share as
specified in the Grant Notice.

 

J.             Expiration Date shall mean the date on which the option expires
as specified in the Grant Notice.

 

K.            Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

 

(i)            If Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be deemed equal to the closing selling
price per share of Common Stock on the date in question, as the price is
reported by the National Association of Securities Dealers on the Nasdaq
National Market.  If there is no closing selling price for Common Stock on the
date in question, then the Fair Market Value shall be the closing selling price
on the last preceding date for which a closing selling price is reported; or

 

(ii)           If Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be deemed equal to the closing selling price per
share of Common Stock on the date in question on the Stock Exchange determined
by the Plan Administrator to be the primary market for Common Stock, as such
price is officially quoted in the composite tape of transactions on such
exchange.  If there is no closing selling price for Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

 

L.             Grant Date shall mean the date of grant of the option as
specified in the Grant Notice.

 

M.           Grant Notice shall mean the Notice of Grant of Stock Option
accompanying the Agreement, pursuant to which Optionee has been informed of the
basic terms of the option evidenced hereby.

 

N.            Hostile Take-Over shall mean the acquisition, directly or
indirectly, by any person or related group of persons (other than the
Corporation or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Corporation) of beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more
than fifty percent (50%) of the total combined

 

A-2

--------------------------------------------------------------------------------


 

voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
does not recommend such stockholders to accept.

 

O.            1934 Act shall mean the Securities Exchange Act of 1934, as
amended.

 

P.             Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Section 422 of the Code.

 

Q.            Notice of Exercise shall mean the notice of exercise in the form
attached hereto as Exhibit I.

 

R.            Option Shares shall mean the number of shares of Common Stock
subject to the option as specified in the Grant Notice.

 

S.             Optionee shall mean the person to whom the option is granted as
specified in the Grant Notice.

 

T.            Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

U.            Permanent Disability shall mean the inability of Optionee to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which is expected to result in death
or has lasted or can be expected to last for a continuous period of twelve (12)
months or more.

 

V.            Plan shall mean the Corporation’s 1998 Stock Incentive Plan
Amended and Restated on October 9, 2002.

 

W.           Plan Administrator shall mean either the Board or a committee of
the Board acting in its capacity as administrator of the Plan.

 

X.            Service shall mean the Optionee’s performance of services for the
Corporation in the capacity of a non-employee member of the Board.

 

Y.            Stock Exchange shall mean the American Stock Exchange or the New
York Stock Exchange.

 

Z.            Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total

 

A-3

--------------------------------------------------------------------------------


 

combined voting power of all classes of stock in one of the other corporations
in such chain.

 


AA.        TAKE-OVER PRICE SHALL MEAN THE GREATER OF (I) THE FAIR MARKET VALUE
PER SHARE OF COMMON STOCK ON THE DATE THE OPTION IS SURRENDERED TO THE
CORPORATION IN CONNECTION WITH A HOSTILE TAKE-OVER OR (II) THE HIGHEST REPORTED
PRICE PER SHARE OF COMMON STOCK PAID BY THE TENDER OFFEROR IN EFFECTING SUCH
HOSTILE TAKE-OVER.

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT I
NOTICE OF EXERCISE

 

 

I hereby notify Restoration Hardware, Inc. (the “Corporation”) that I elect to
purchase                       shares of the Corporation’s common stock (the
“Purchased Shares”) at the option exercise price of $                       per
share (the “Exercise Price”) pursuant to that certain option (the “Option”)
granted to me on                       , 200  under the Corporation’s 1998 Stock
Incentive Plan Amended and Restated on October 9, 2002.

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.  Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price.

 

 

                                      , 20  

 

Date

 

 

 

 

 

 

Optionee

 

 

 

Address:

 

 

 

 

 

 

Print name in exact manner

 

it is to appear on the

 

stock certificate:

 

 

 

Address to which certificate

 

is to be sent, if different

 

from address above:

 

 

 

 

 

Social Security Number:

 

 

 

Employee Number:

 

 

--------------------------------------------------------------------------------